Allen, J.
(concurring). I agree that the imposition of payment of costs and attorney fees as a condition of voluntary dismissal without prejudice is not prohibited or otherwise proscribed. However, I cannot agree that Canton Twp v Kaufman, 87 Mich App 719; 276 NW2d 505 (1979), was wrongly decided. That case, a condemnation action, is clearly distinguishable by a specific statute limiting the amount of attorney fees to $25 in condemnation suits brought by public corporations. MCL 213.37; MSA 8.27. No similar statutory restriction appears in malpractice actions. Thus, I find it quite unnecessary to conclude that Canton Twp was not correctly decided. I further agree that this matter should be remanded for an evidentiary hearing before we can conclude that the amount of attorney fees was reasonable. Not all of the delays in trial were at the request of plaintiffs, and through no fault of plaintiffs did Dr. Mariona and Dr. Jacobs become unusuable witnesses.